DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed March 15, 2021 have been fully considered but they are not persuasive.
As discussed during the telephone interview (3/8/21), the amended limitations are disclosed by Follen.  Follen discloses a plurality of few static and dynamic sensors (par 47 and 57-68).  
The static sensors are configured to sense “toll locations, intersections, speed limits, road grade, etc. for various parts of the route.” (par 44).  Some (if not all) of these elements would qualify as “objects”.  A toll location is a tool booth (an object).  A speed limit would be known by its object (a speed limit sign).  Further, Follen goes on to state that “this information may be recalled by the static information module 205 to provide the battery management module 207 on-demand.” (par 44).  Thus, Follen discloses predicting a power demand based on sensing these objects.  
The dynamic sensors are used for weather conditions (par 45).  This would include precipitation, which qualifies as an “object”.  Follen uses this dynamic information to predict load demand as well (par 47). 
Follen also states that “propulsion power module 208 is structured to determine, estimate, calculate, and/or predict a propulsion power for the vehicle 100 at a particular 
These sensed static and dynamic elements are each an “object”.  The Applicants have not provided any definition for “object” to either distinguish over Follen’s disclosure or to inform the public of what subject matter they intend to include within the scope of claim 1.  
The Applicants only briefly argue that Follen’s weather dynamic information is not a “sensor” (Remarks, page 17).  This argument is not persuasive, as it does not address the meaning of a “sensor” or an “object”.  It just assumes that Follen doesn’t use a sensor because the word is not used.  Follen retrieves information regarding the environment surrounding the vehicle.  Thus, Follen discloses a sensor configured to sense the objects included within this information.  
If the Applicants intend for their sensor to be specific type to detect a specific type of object around the vehicle, they are invited to amend the claims accordingly.  No explanation has been provided in the remarks showing how a narrow interpretation must be used. 
The Examiner also indicated that the previous restriction requirement may be reconsidered upon submission of an argument supporting a withdrawal.  No such argument has been presented.  Thus, all withdrawn claims remain withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler (US 2019/0160972) in view of Wang (US 2017/0227369).
With respect to claim 1, Zeiler discloses an electrical system configured to supply electric power to an electric motor of an electric vehicle (fig 1, 5-7, 12; par 6, 47-64, 82-83), the electrical system comprising: 
a power circuit configured to provide a power output to the electric motor (fig 5, + and – rails connected to motor 20); 
a first battery (12a) electrically connectable to the power output of the power circuit, the first battery being one of a higher state of charge battery or a lower state of charge battery; 
a first switch (26a) configured to selectively electrically connect the first battery to, and disconnect the first battery from, the power output of the power circuit; 
a second battery (12b) electrically connectable to the power output of the power circuit, the second battery being the other of the higher state of charge battery or the lower state of charge battery (charging states of the batteries are shown in fig 6-7); and 

a controller (24) electrically connected to the first switch and the second switch, the controller being configured to control operation of at least one of the first switch or the second switch (via 28), such that when the first switch and the second switch electrically connect the first battery and the second battery, respectively, to the power output of the power circuit, the first battery and the second battery are in parallel with one another; 
wherein the controller is configured to activate at least one of the first switch or the second switch to connect at least one of the first battery or the second battery to the power circuit to cause the higher state of charge battery to discharge through the electric load until a difference between a state of charge of the lower state of charge battery and a state of charge of the higher state of charge battery is within a specified threshold (fig 6, par 54-56).
Zeiler discloses the two parallel battery packs, each with its own switch, that provide power to a motor.  The controller controls the on/off state of the switch to selectively connect the batteries to the power output (and load).  As shown in figure 6, the controller selects the battery with the highest state of charge to discharge first.  When that battery’s state of charge has been reduced to the state of charge of the second battery (i.e. the difference in states of change has been reduced to “a specific threshold”), both the first/second batteries are controlled to discharge.

a battery (107);  	
a sensor (interaction with network 51 to retrieve static and dynamic information; discussed throughout par 47-68) configured to sense an object in an environment surrounding the vehicle (speed limits, traffic, intersections, road grade, etc. are all “objects”); and
 a load predictor (within 150; par 47-68), in communication with a controller, the load predictor being configured to:
receive sensor data from the sensor (par 47);
predict a power demand of an electric motor  based at least in part on the sensor data (par 50, “predict a propulsion power … based on at least one of the internal information, external static information, and external dynamic information.”; see also par 51), and 
send a signal (par 68, the battery SOC module actually manages the battery; this is evidence of outputting a “signal”) indicative of the power demand to the controller to cause the controller to control operation of the battery,

Follen discloses “sensing” various “objects” of the “environment” in the upcoming stretch of road.  These objections include intersections, precipitation, weather, braking events, etc.  Follen then uses these sensed objects to predict propulsion demand and how much power would be available to or required from the battery.  Zeiler’s battery controller has the claimed structure, and thus, the combination teaches the Follen load predictor would be used to operate the Zeiler switch.
Zeiler and Follen are analogous because they are from the same field of endeavor, namely vehicle battery control systems.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to combine the battery control system taught by Zeiler with the load predictor, as taught by Follen.  The motivation for doing so would have been to increase the efficiency of the vehicle.  By detecting objects in the upcoming road, the combination can efficiently operate the vehicle’s electric powertrain. 
With respect to claim 21, Follen discloses the load predictor is configured to:
 receive an information signal indicative of information associated with operation of the electric vehicle comprising at least one of historical information (par 44; routes the driver usually takes), geographic information (par 44, 57, 59; intersections and road grades; unchanging features of the road), or real-time information (par 45 and 57-68; the dynamic sensors); and 
.
Claims 1-3, 5-8, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Follen and Wang (US 2017/0227369).
This is an alternative rejection for claim 1, using the interpretation that Follen’s hybrid vehicle (with its battery and electric motor) is not “electric).  Wang discloses a load predictor for an electric vehicle (fig 3-4; par 26-41) that predicts a power demand of an electric motor (steps 210, 214; par 33-34) and sends a signal (line between 214-216) indicative of this power demand to a controller (step 216; par 35-36, 40) to cause the controller to control a battery, wherein the controller controls the battery state of charge based at least in on the signal (par 40).
The combination and Wang are analogous because they are from the same field of endeavor, namely vehicle load demand predictors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Follen vehicle to be “electric”, as taught by Wang.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 2, Wang discloses the load predictor is configured to:
receive a first trajectory and a second trajectory from a planner (par 34; that the Wang predictor can “obtain the respective energy consumption along each of the plurality of routes” is evidence that it has received those routes from the planner);

predict, based at least in part on the signal from the vehicle controller, a first/second power demands (par 34).
With respect to claim 3, Wang discloses:
wherein at least one of the first/second trajectories comprise one of a trajectory associated with operation of the vehicle: on a highway, on a side street, up a hill, or via a plurality of traffic signals (fig 4; par 37-39);
and the load predictor is further configured to predict one of a relatively high power demand for the highway trajectory, a relatively low power demand for the side street trajectory, a relatively high power demand for the hill trajectory, or a relatively high power demand for the traffic signals trajectory (see below).
Wang discloses the creation of two trajectories (any two of the three shown in the figure).  One skilled in the art would understand that these routes include a highway or a side street.  These two options effectively include every type of road.  The Wang trajectory would obviously be one of those (see the “or” at the end of the first paragraph).  Furthermore, Wang does not disclose avoiding hills or traffic lights.  It would be obvious that the Wang routes include those features.
The second paragraph (“predict one”) also includes an “or” which indicates that only one of the four options needs to be found in the cited art.  With only one option being selected, the power demand modifies of “relatively high” and “relatively low” are 
With respect to claim 5, the combination teaches that the Zeiler controller is configured to control operation of at least one of the first switch or the second switch such that the higher state of charge battery and the lower state of charge battery are equalized (par 57).  Follen teaches that this control is based on sensed “objects” (see art rejection of claim 1) and Wang teaches that this control would be carried out “based at least in part on the signal indicative of the first power demand and the second power demand” (see art rejection of claim 1).
Zeiler also discloses that, if the charging circuit is not present, the higher charge battery is used to charge the other (par 63).
With respect to claim 8, Zeiler discloses the controller is configured to: determine that the difference between the state of charge of the lower state of charge battery and the state of charge of the higher state of charge battery is within the specified threshold (par 55, “or within a threshold of each other”); and cause one of the first switch or the second switch associated with the lower state of charge battery to connect the lower state of charge battery to the power output (par 55).
With respect to claim 10, Zeiler discloses: 
a first charging circuit (22) electrically coupled in parallel with the first battery (12a) to supply charge to the first battery; and 

wherein the controller is configured to operate at least one of the first switch or the second switch to cause charging of at least one of the first battery or the second battery concurrently or independently of one another (par 54-57, 63).
Zeiler discloses that, in the absence of the charging circuit (22), one battery can charge another (par 63).  Thus, the Zeiler third battery is a “charging circuit” in parallel with the second battery.  While this third battery would not be controlled as a charging circuit while the charging circuit (22) is present, the claim is directed to the charging circuits’ physical presence (not their actual use).
With respect to claim 21, Wang discloses the load predictor is configured to:
 receive an information signal indicative of information associated with operation of the electric vehicle comprising at least one of historical information (par 35; “historical information” of battery use), geographic information (par 23, item 110), or real-time information (par 35; “real-time information” of actual energy of the battery; par 22 also discloses various vehicle sensors); and 
predict the power demands of the electric motor based at least in part on the information signal (33-34).
With respect to claim 22, Zeiler discloses the controller is further configured to charge the first battery and the second battery via a single charger (22).
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Follen and Butzmann (US 2013/0278052).  Alternatively, claims 6-7  rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Follen, Wang and Butzmann.
With respect to claim 6, Zeiler discloses the first (26a) and second (26b) switches, but does not expressly disclose secondary switches with current limiting devices.  Butzmann discloses a vehicle battery and its switch (fig 2; col. 1), comprising: a first secondary switch (120) and a first current limiting device (121) electrically connected in series with each other and in parallel with the first switch (118).  When combined, the Butzmann switch (116) would be repeated for both Leblanc switches.
Zeiler and Butzmann are analogous, since they are from the same field of endeavor, namely vehicular battery switches.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to configure the Zeiler switches to include the structure taught by Butzmann.  The motivation for doing so would have been to reduce the amount of current that passes through the switch when it is closed.
The current limiting configuration of claim 6 is well known in the art.
With respect to claim 7, Zeiler discloses the controller is configured to: 
cause one of the first switch or the second switch associated with the higher state of charge battery to electrically connect the higher state of charge battery to the power output (fig 6; par 54-56); and 
cause one of the first secondary switch or the second secondary switch to electrically connect the lower state of charge battery to the higher state of charge battery (par 55), thereby charging the lower state of charge battery from the higher state of charge battery.  

With respect to claim 9, Wang discloses the load predictor is configured to: 
predict a first level of predicted power demand at a first time period (step 216 proceeding to step 220; par 38); and 
predict a second level of predicted power demand at a second time period (step 220; a vehicle charging station is added to the route, causing a change in the predicted power demand), 
wherein the first level differs from the second level (obvious); and 
wherein the controller is configured to: 
cause, during one of the first time period or the second time period associated with the lower level, a battery control operation.
Zeiler discloses that a battery control operation includes one of the first secondary switch or the second secondary switch to electrically connect the lower state of charge battery to the higher state of charge battery, thereby charging the lower state of charge battery from the higher state of charge battery (par 57).
In the combination, a Wang predicted load demand will cause the Zeiler batteries to charge.  According to Zeiler, charging the batteries includes connecting them in parallel (par 57).  This parallel connected will “thereby” charge the lower charged battery from the higher one.

Zeiler also discloses that, if the charging circuit is not present, the higher charge battery is used to charge the other (par 63).
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.